DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-2, 4-5, 7-11, 13, 21-22, 24, and 26-31 remain pending, and are rejected.
Claim 32 has been added, and is rejected. 


Response to Arguments
Applicant’s arguments filed on 8/4/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 8/4/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the Examiner fails to explain how the instant claims are directed to determining vehicles to recommend or how the claims amount to certain methods of organizing human activity. Further arguments are made that the instant claims disclose a change in computer functionality by retrieving the inventory data from external sources rather than having the dealer manually upload the inventory information. The Applicant cites Enfish, DDR Holdings, and McRO in support of their arguments.

The functionality of a computer remains unchanged. Retrieving data from an external source is not a change in computer functionality. The instant claims are not directed to the way computer retrieve information, and only recite that data is retrieved with no further detail. Receiving and transmitting data is a well-known, routine, and conventional computer functions (see MPEP 2106.05(d)(II)). Retrieving data from other data sources for information about products is a common practice in e-commerce, and only represents mere data gathering. Any functionality of the computer remains unchanged. Furthermore, it is used merely to automate the manual entering of data. Whether the inventory information is accurate is not a technical issue, but an issue in marketing. Furthermore, the instant claims do not offer a technical solution. The claims only recite retrieving data from a different source in a very general manner, and the instant claims are directed to the commercial activity of determining items that are the most similar to a user query.
The cited court decisions of Enfish, DDR Holdings, and McRO are also inapposite. While there were no physical changes in Enfish, there was a specific improvement to the way computers operated. The “self-referential table” functioned differently than conventional databases, which is a change in how computers store data. In DDR Holdings, the claims addresses the routine functionality of a link (i.e. a user is directed away from the current page to the site of another merchant). The claims of DDR Holdings specified how interactions with the computer and internet were manipulated to create a composite/hybrid page that prevented the user from being directed to the outside merchant, overriding the routine functionality of a link. In McRO, the court decision was made on the basis that the claims were clearly directed to an improvement in computer-related technology of allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animate characters”, which is a technical field.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-11, 13, 21-22, 24, and 26-32 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-2, 4-5, 7, 21, 24, and 26-32 are directed towards a system, which is an apparatus. Claims 8-11, 13, and 22 are directed towards a computer program product, which is an article of manufacture. Therefore, claims 1-2, 4-5, 7-11, 13, 21-22, 24, and 26-32 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of determining vehicles to recommend:
deriving a query vehicle from the vehicle feature data;
transforming the vehicle feature data into a set of numerical values;
retrieving one or more lists of current inventory vehicles of one or more dealers;
identifying from the one or more retrieved inventory lists one or more dealer inventory vehicles that are currently in-stock in an inventory of the one or more dealers;
generating inventory vehicle feature vectors for the one or more in-stock dealer inventory vehicles in a vehicle inventory; 
comparing the query vehicle feature vector with one or more inventory vehicle feature vectors of one or more in-stock dealer inventory vehicles, the comparing including 
determining, for each feature that is in the query vehicle feature vector and the one or more dealer inventory vehicles in the inventory lists, a feature-level similarity score contribution by the feature, wherein at least one of the dealer inventory vehicles includes the vehicle feature having a second non-numeric value which is different from the first non-numeric value, wherein determining the feature-level similarity score contribution includes assigning to the first feature a weight retrieved from a stored transition matrix for the first vehicle feature that defines weights associating each of a set of reference non-numeric values including the first non-numeric value with a set of candidate non-numeric values including the second non-numeric value; 
based on the feature-level similarity score contribution, determining for each of the one or more dealer inventory vehicles a corresponding similarity score between the query vehicle and the dealer inventory vehicles; 

The recited limitations above set forth the process for determining vehicles to recommend to a user based on the user’s query. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional limitations in the claims, such as the steps of:
receiving from one of the one or more computing devices via the network an electronic query containing vehicle feature data, the query received from a website, wherein the vehicle feature data includes a first non-numeric value corresponding to a first vehicle feature;
storing, in one or more data stores, the set of numerical values corresponding to the vehicle feature data in a query vehicle feature vector;
data sources on the one or more computer devices external to the vehicle data system
providing one or more of the similarity scores and corresponding dealer inventory vehicles in real time to the website responsive to the electronic query, wherein the one or more of the similarity scores and corresponding dealer inventory vehicles are communicated to the one of the one or more computing devices via the network.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
 Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the claims recite a user device, the device is simply described as any computing device, such as PDAs, mobile phones, smart phones, etc. as disclosed in Applicant’s specification paragraph [0019]. The device used in the claims is clearly a generic device, and is recited with a high level of generality. They do not implement the abstract idea in a manner that is integral to the claim, but to generally link the claims to a particular technological environment, such that the claims as a whole is more than a drafting effort to monopolize the abstract idea. As discussed above, the transition matrix is not a technical process, but a method to apply arbitrary rules to convert non-numerical values into numerical values based on consumer patterns. Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the abstract idea. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 


Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a receiving a user query…, presenting at least one recommendation…), performing repetitive calculations (deriving a query vehicle…, transforming a set of features…, etc.), and storing and retrieving information in memory (storing the set of numerical values…) (see MPEP 2106.05(d)(II). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 8 (computer program product) and independent claim 26 (system), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claims 8 and 26 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claims 8 and 26 are rejected for at least similar rationale as discussed above.

Dependent claims 2, 4-5, 7, 9-11, 13, 21-22, 24, and 27-32 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm determining vehicles to recommend to the user, and the specific data used. Thus, each of claims 2, 4-5, 7, 9-11, 13, 21-22, 24, and 27-32 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Claim 32 invokes 35 U.S.C. 112(f) with “means for” language, but the specification does not provide significant structure that would integrate the abstract idea into a practical application 
Thus, dependent claims 2, 4-5, 7, 9-11, 13, 21-22, 24, and 27-32 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 8, and 26.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons discussed in the previous Office Action mailed on 11/16/2018.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625